—Appeal by the defendant from a judgment of the Supreme Court, Queens *459County (Clabby, J.), rendered April 6, 1989, convicting him of murder in the second degree, robbery in the first degree (three counts), robbery in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not conduct a Sandoval hearing (see People v Sandoval, 34 NY2d 371) in his absence, thereby depriving him of his right to be present at all material stages of his trial. During a conference conducted in chambers, the court merely adopted a prior Sandoval ruling; it did not conduct a hearing or consider the Sandoval application de novo (cf. People v Dokes, 79 NY2d 656; People v Geddes, 207 AD2d 987). Since there was no potential for additional meaningful input by the defendant, his presence would have been wholly superfluous (see People v Favor, 82 NY2d 254, 268; People v McMoore, 214 AD2d 893, 894). Santucci, J.P., Altman, S. Miller and McGinity, JJ., concur.